DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-5, 10-13, 16, 20-22, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zirwas (US PG Pub. No. 2012/0250557).
As per claim 1:
Zirwas teaches a method of wireless communication by a user equipment (UE) (see paragraph [0006], discloses a method of operating a base station. The method further includes receiving channel state related information from a UE of the communication network, wherein the channel state related information is related to a measurement performed by the UE), the method comprising:
receiving at least two reference signals from a base station (see Figure 2, paragraph [0067], user equipment 236 receiving reference signals 230b from base station 204b);
determining channel state information (CSI) associated with at least one of the at least two reference signals (see Figure 2, paragraph [0069], the user equipment 236 comprise of ;
determining at least one parameter based on the CSI (see paragraph [0070], explicitly states: “Thereafter, a CSI prediction for a time interval 5 ms is performed in a prediction block 242 of the subband selection unit. The time information 222 including the time interval of 5ms is stored in a storage 24 of the UE”. In other words, after estimating/measuring the CSI from the respective reference signals 230b (as disclosed in paragraph [0069]), the UE can predict the CSI for a time interval, i.e. 5ms. Note: Examiner is reading said prediction time as said parameter);
transmitting, to the base station, the at least one parameter (see Figure 3, paragraph [0090], discloses the UE 312 may send the prediction time, PreT, to the base station 304 in message 395) and the CSI (see Figure 3, paragraphs [0081], [0083], discloses UE may also send CSI values as reporting parameter values, PreRP, per prediction time to the base station in message 388) to enable a predicted CSI to be determined based on the at least one parameter and the CSI (see paragraph [0084], explicitly states: “The base station knows MeT as well as PreT and can therefore interpolate or extrapolate the predicted CSI values to other transmission times, based on the already correctly received CSI reports”. In other words, based on the received measurement time, MeT (please refer to paragraph [0083]), prediction time (PreT) and CSI reports, the base station may extrapolate predicted CSI values);
and receiving data or control information from the base station based on the at least one parameter and based on the CSI (see paragraph [0029], discloses a communication channel between the base station and UE is used based on the received channel stated related information as well as the time information. Note: “Communication” as used encompasses signaling, voice communication and data communication, please see paragraph [0013]. Also, said time information is related to said prediction time, please see paragraph [0008] for example while said channel state related information refers to the channel state estimates/measurements, please see paragraph [0012]).
As per claim 2:
Zirwas teaches the method of claim 1, further comprising:
communicating, with the base station, information indicating use of a predictive model associated with the predicted CSI (see paragraphs [0080], [0083], the UE may send prediction technique or prediction method to the base station for the CSI report(s). Examples of said prediction technique or prediction method includes: no prediction, linear, non-linear or model-based prediction, please see paragraph [0088]),
wherein the at least one parameter is determined based on the information indicating the use of the predictive model associated with the predicted CSI (see paragraph [0024], the time related information can be determined based on the prediction technique or prediction method).
As per claim 3:
Zirwas teaches the method of claim 2, wherein the predictive model comprises at least one of a linear model, a higher-order model, or a neural network model (as stated earlier in paragraph [0088], the prediction technique or prediction method includes: no prediction, linear, non-linear or model-based prediction. Note: The limitation(s) “a neutral network model” is/are recited in alternate language form and thus not addressed by the prior art).



Zirwas teaches the method of claim 2, wherein the communicating the information indicating the use of the predictive model is based on a predefined rule associated with the use of the predictive model (see paragraph [0077], one criterion for detection criterion is based on CoMP SINR and prediction horizon. For example, cell edge UEs might have a much larger prediction horizon due to the envisaged low after CoMP SINR, thereby allowing for a much larger prediction errors compared to cell center UEs demanding highest prediction accuracy).
As per claim 5:
Zirwas teaches the method of claim 2, further comprising:
detecting a high-mobility state, wherein the high-mobility state is associated with a speed of the UE (see paragraph [0080], discloses determining the prediction horizon, PreH, based at least on mobile speed);
and transmitting an indication of the high-mobility state to the base station (see Figure 3, UE 312 sending the prediction horizon, PreH, to the base station 304), wherein the communicating, with the base station, the information indicating the use of the predictive model associated with the predicted CSI is based on the high-mobility state (see paragraph [0076], the prediction technique/method is associated with the UE operating parameter such as UE speed, prediction capability and prediction horizon of the UE).
As per claim 10:
Zirwas teaches a method of wireless communication by a base station (see paragraph [0006], discloses a method of operating a base station. The method further includes receiving channel state related information from a UE of the communication network, wherein the channel , the method comprising:
transmitting at least two reference signals to a user equipment (UE) (see Figure 2, paragraph [0067], user equipment 236 receiving reference signals 230b from base station 204b);
receiving, from the UE, first channel state information (CSI) associated with at least one of the at least two reference signals (see Figure 3, paragraphs [0081], [0083], discloses UE may also send CSI values as reporting parameter values, PreRP, per prediction time to the base station in message 388. The CSI values are associated with respective reference signals, please see paragraph [0012]);
receiving, from the UE, at least one parameter associated with the first CSI (see Figure 3, UE 312 sending message 395 to the base station 304. Message 395 indicates the prediction time, Pre T, which may be set by the UE during the channel estimation(s), please see paragraph [0090]. The prediction time is determined after estimation CSI on the received reference signals, please see paragraphs [0069]-[0070]);
determining predicted CSI based on the first CSI and based on the at least one parameter (see paragraph [0084], explicitly states: “The base station knows MeT as well as PreT and can therefore interpolate or extrapolate the predicted CSI values to other transmission times, based on the already correctly received CSI reports”. In other words, based on the received measurement time, MeT (please refer to paragraph [0083]), prediction time (PreT) and CSI reports, the base station may extrapolate predicted CSI values);
and transmitting, to the UE, data or control information based on the predicted CSI (see paragraph [0029], discloses a communication channel between the base station and UE is used based on the received channel stated related information as well as the time information. Note: “Communication” as used encompasses signaling, voice communication and data communication, please see paragraph [0013]. Also, said time information is related to said prediction time, please see paragraph [0008] for example while said channel state related information refers to the channel state estimates/measurements, please see paragraph [0012]).
As per claim 11:
Zirwas teaches the method of claim 10, further comprising:
evaluating a predictive model based on the first CSI and based on the at least one parameter (see paragraphs [0074]-[0076], discloses both the UE and base station determines the prediction technique based on the prediction time as well as the CSI measurements),
wherein the determining the predicted CSI is based on the evaluating of the predictive model (see paragraphs [0074]-[0076], predicting/extrapolating CSI is based on the prediction technique).
As per claim 12:
Zirwas teaches the method of claim 11, further comprising:
communicating, with the UE, information indicating use of the predictive model (see paragraph [0076], discloses communicating with UE information indicating the prediction techniques such as linear and non-linear),
wherein the at least one parameter is received based on the information indicating the use of the predictive model (see paragraph [0079], the UE specific prediction timings, Pre T, is received based on the prediction technique).
As per claim 13:
Zirwas teaches the method of claim 12, further comprising:
receiving an indication of a high-mobility state associated with the UE (see paragraph [0080], discloses determining the prediction horizon, PreH, based at least on mobile speed. Figure 3, UE 312 sending the prediction horizon, PreH, to the base station 304),
wherein the communicating of the information indicating the use of the predictive model is based on the indication of the high-mobility state associated with the UE (see paragraph [0076], the prediction technique/method is associated with the UE operating parameter such as UE speed, prediction capability and prediction horizon of the UE).
As per claim 16:
Zirwas teaches the method of claim 11, wherein the predictive model comprises at least one of a linear model, a higher-order model, or a neural network model (as stated earlier in paragraph [0088], the prediction technique or prediction method includes: no prediction, linear, non-linear or model-based prediction. Note: The limitation(s) “a neutral network model” is/are recited in alternate language form and thus not addressed by the prior art).
As per claim 20:
Zirwas teaches an apparatus for wireless communication by a user equipment (UE) (see Figure 3, UE 312), the apparatus comprising:
a memory (see paragraphs [0036]-[0039], discloses computer readable medium);
and at least one processor coupled to the memory (see paragraphs [0036]-[0039], discloses processor for executing instructions stored in the computer readable medium) and configured to:
receive at least two reference signals from a base station (see Figure 2, paragraph [0067], user equipment 236 receiving reference signals 230b from base station 204b);
determine channel state information (CSI) associated with at least one of the at least two reference signals (see Figure 2, paragraph [0069], the user equipment 236 comprise of a CSI estimation/interpolation block 240, where a CSI is measured (estimated) from the respective reference signals 230b);
determine at least one parameter based on the CSI (see paragraph [0070], explicitly states: “Thereafter, a CSI prediction for a time interval 5 ms is performed in a prediction block 242 of the subband selection unit. The time information 222 including the time interval of 5ms is stored in a storage 24 of the UE”. In other words, after estimating/measuring the CSI from the respective reference signals 230b (as disclosed in paragraph [0069]), the UE can predict the CSI for a time interval, i.e. 5ms. Note: Examiner is reading said prediction time as said parameter);
transmit, to the base station, the at least one parameter (see Figure 3, paragraph [0090], discloses the UE 312 may send the prediction time, PreT, to the base station 304 in message 395) and the CSI (see Figure 3, paragraphs [0081], [0083], discloses UE may also send CSI values as reporting parameter values, PreRP, per prediction time to the base station in message 388) to enable a predicted CSI to be determined based on the at least one parameter and the CSI (see paragraph [0084], explicitly states: “The base station knows MeT as well as PreT and can therefore interpolate or extrapolate the predicted CSI values to other transmission times, based on the already correctly received CSI reports”. In other words, based on the received measurement time, MeT (please refer to paragraph [0083]), prediction time (PreT) and CSI reports, the base station may extrapolate predicted CSI values),
and receive data or control information from the base station based on the at least one parameter and based on the CSI (see paragraph [0029], discloses a communication channel between the base station and UE is used based on the received channel stated related Note: “Communication” as used encompasses signaling, voice communication and data communication, please see paragraph [0013]. Also, said time information is related to said prediction time, please see paragraph [0008] for example while said channel state related information refers to the channel state estimates/measurements, please see paragraph [0012]).
As per claim 21:
Zirwas teaches the apparatus of claim 20, wherein the at least one processor is further configured to:
communicate, with the base station, information indicating use of a predictive model associated with the predicted CSI (see paragraphs [0080], [0083], the UE may send prediction technique or prediction method to the base station for the CSI report(s). Examples of said prediction technique or prediction method includes: no prediction, linear, non-linear or model-based prediction, please see paragraph [0088]),
wherein the at least one parameter is determined based on the information indicating the use of the predictive model associated with the predicted CSI (see paragraph [0024], the time related information can be determined based on the prediction technique or prediction method).
As per claim 22:
Zirwas teaches the apparatus of claim 21, wherein the at least one processor is further configured to:
detect a high-mobility state, wherein the high-mobility state is associated with a speed of the UE (see paragraph [0080], discloses determining the prediction horizon, PreH, based at least on mobile speed);
and transmit an indication of the high-mobility state to the base station (see Figure 3, UE 312 sending the prediction horizon, PreH, to the base station 304), wherein the communication, with the base station, of the information indicating the use of the predictive model associated with the predicted CSI is based on the high- mobility state (see paragraph [0076], the prediction technique/method is associated with the UE operating parameter such as UE speed, prediction capability and prediction horizon of the UE).
As per claim 26:Zirwas teaches an apparatus for wireless communication by a base station (see Figure 3, base station 304), the apparatus comprising:
a memory (see paragraphs [0036]-[0039], discloses computer readable medium);
and at least one processor coupled to the memory (see paragraphs [0036]-[0039], discloses processor for executing instructions stored in the computer readable medium) and configured to:
transmit at least two reference signals to a user equipment (UE) (see Figure 2, paragraph [0067], user equipment 236 receiving reference signals 230b from base station 204b);
receive, from the UE, first channel state information (CSI) associated with at least one of the at least two reference signals (see Figure 3, paragraphs [0081], [0083], discloses UE may also send CSI values as reporting parameter values, PreRP, per prediction time to the base station in message 388. The CSI values are associated with respective reference signals, please see paragraph [0012]);
receive, from the UE, at least one parameter associated with the first CSI (see Figure 3, UE 312 sending message 395 to the base station 304. Message 395 indicates the prediction time, Pre T, which may be set by the UE during the channel estimation(s), please see paragraph ;
determine predicted CSI based on the first CSI and based on the at least one parameter (see paragraph [0084], explicitly states: “The base station knows MeT as well as PreT and can therefore interpolate or extrapolate the predicted CSI values to other transmission times, based on the already correctly received CSI reports”. In other words, based on the received measurement time, MeT (please refer to paragraph [0083]), prediction time (PreT) and CSI reports, the base station may extrapolate predicted CSI values);
and transmit, to the UE, data or control information based on the predicted CSI (see paragraph [0029], discloses a communication channel between the base station and UE is used based on the received channel stated related information as well as the time information. Note: “Communication” as used encompasses signaling, voice communication and data communication, please see paragraph [0013]. Also, said time information is related to said prediction time, please see paragraph [0008] for example while said channel state related information refers to the channel state estimates/measurements, please see paragraph [0012]).
As per claim 27:
Zirwas teaches the apparatus of claim 26, wherein the at least one processor is further configured to:
evaluate a predictive model based on the first CSI and based on the at least one parameter (see paragraphs [0074]-[0076], discloses both the UE and base station determines the prediction technique based on the prediction time as well as the CSI measurements),
wherein the determination of the predicted CSI is based on the evaluation of the predictive model (see paragraphs [0074]-[0076], predicting/extrapolating CSI is based on the prediction technique).
As per claim 28:
Zirwas teaches the apparatus of claim 27, wherein the at least one processor is further configured to:
communicate, with the UE, information indicating use of the predictive model (see paragraph [0076], discloses communicating with UE information indicating the prediction techniques such as linear and non-linear),
wherein the at least one parameter is received based on the information indicating the use of the predictive model (see paragraph [0079], the UE specific prediction timings, Pre T, is received based on the prediction technique).
As per claim 29:
Zirwas teaches the apparatus of claim 28, wherein the at least one processor is further configured to:
receive an indication of a high-mobility state associated with the UE (see paragraph [0080], discloses determining the prediction horizon, PreH, based at least on mobile speed. Figure 3, UE 312 sending the prediction horizon, PreH, to the base station 304),
wherein the communication of the information indicating the use of the predictive model is based on the indication of the high-mobility state associated with the UE (see paragraph [0076], the prediction technique/method is associated with the UE operating parameter such as UE speed, prediction capability and prediction horizon of the UE).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 6, 8, 18, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zirwas in view of Zhang (WO 2017/142574).
As per claim 6:
Zirwas teaches the method of claim 1 with the exception of:
wherein the CSI associated with the at least one of the at least two reference signals comprises at least two CSI that each corresponds with a respective one of the at least two reference signals.
Zhang teaches wherein the CSI associated with the at least one of the at least two reference signals comprises at least two CSI that each corresponds with a respective one of the at least two reference signals (see paragraphs [0057]-[0059], discloses the UE calculates a distinct set of CSI parameters for each of the n Tx beams based on the CSI-RS received per Tx beam).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generation and transmission of CSI report indicating said CSI parameters (as disclosed in Zhang) into Zirwas as a way of enabling the base station to determine the transmit characteristics or parameters associated with one or more of the n Tx beams (please see paragraphs [0047], [0067] of Zhang).


Zirwas teaches the method of claim 1 with the exception of:
wherein the CSI comprises at least one of a rank indicator (RI) associated with a first reference signal of the at least two reference signals, a precoding matrix indicator (PMI) associated with the first reference signal, a channel quality indicator (CQI) associated with the first reference signal, a channel coefficient associated with one or more tones, or a reference signal received power (RSRP) associated with the first reference signal.
Zhang teaches wherein the CSI comprises at least one of a rank indicator (RI) associated with a first reference signal of the at least two reference signals (see paragraph [0037], discloses the UE can process CSI-RS signals received per Tx beam and a set of CSI parameters associated with the beam can be determined. For example, CSI parameters per Tx beam include a Rank Indicator (RI) for that beam), a precoding matrix indicator (PMI) associated with the first reference signal (see paragraph [0037], another example of CSI parameters per Tx beam include a Precoding Matrix Indicator (PMI) associated with that Tx beam. Note: Each Tx beam is associated with a plurality of CSI-RS signals), a channel quality indicator (CQI) associated with the first reference signal (see paragraph [0037], another example of CSI parameters per Tx beam include a Channel Quality Indicator (CQI) associated with that Tx beam (e.g. a wideband CQI and/or one or more subband differential CQIs, etc)), a channel coefficient associated with one or more tones (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), or a reference signal received power (RSRP) associated with the first reference signal (see paragraph [0039], discloses the UE may also determine the received power per reference signal received over each Tx beam).
before the effective filing date of the application to incorporate the generation and transmission of CSI report indicating said CSI parameters (as disclosed in Zhang) into Zirwas as a way of enabling the base station to determine the transmit characteristics or parameters associated with one or more of the n Tx beams (please see paragraphs [0047], [0067] of Zhang).
Claim 18 is rejected in the same scope as claim 8.
Claim 23 is rejected in the same scope as claim 6.
Claim 25 is rejected in the same scope as claim 8.
5.	Claim(s) 7, 14, 15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zirwas in view of Zhang and further in view of Zirwas (WO 2019/138156), hereinafter referred to as Zirwas’156.
As per claim 7:
Zirwas in view of Zhang teaches the method of claim 6 with the exception of:
further comprising:
transmitting, to the base station, information indicating a reference time associated with the predictive model associated with the predicted CSI,
wherein the reference time corresponds to one of the at least two CSI.
Zirwas’156 teaches further comprising:
transmitting, to the base station, information indicating a reference time associated with the predictive model associated with the predicted CSI (see page 22, lines 10-33 and page 23, lines 1-7, the UE reports time parameter, i.e. delta value, associated with the predicted CSI information. The time parameter is used to make a prediction based on time instances associated with a linear prediction. Note: Examiner is reading said time parameter as said reference time reference since the gNB adapts, in the next step, predicted CSI information by taking into account the latest reported delta values from the UE, please see page 22, step (9)),
wherein the reference time corresponds to one of the at least two CSI (see page 20, lines 9-25, the time parameter is associated with estimations at UE of periodic CSI RS transmissions, based on available algorithms, like NMSE or Wiener filters).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the prediction algorithm (as disclosed Zirwas’156) as a way of enabling the gNB to update its predicted parameter evolution by the new more accurate latest UE estimates (please see page 23, lines 1-7 of Zirwas’156). Therefore, implementing such channel estimation method contributes to immediate channel prediction with minimum delay (please see page 2, lines 20-25 of Zirwas’156).
As per claim 14:
Zirwas teaches the method of claim 11 with the exception of:
wherein the first CSI associated with the at least one of the at least two reference signals comprises at least two CSI that each corresponds with a respective one of the at least two reference signals.
Zhang teaches wherein the first CSI associated with the at least one of the at least two reference signals comprises at least two CSI that each corresponds with a respective one of the at least two reference signals (see paragraphs [0057]-[0059], discloses the UE calculates a distinct set of CSI parameters for each of the n Tx beams based on the CSI-RS received per Tx beam).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generation and transmission of CSI 
The combination of Zirwas and Zhang fail to teach and wherein the evaluating of the predictive model is further based on each of the at least two CSI.
Zirwas’156 teaches and wherein the evaluating of the predictive model is further based on each of the at least two CSI (see page 20, lines 9-18, discloses prediction models could be used based on the two to four consecutive channel estimates. The two to four consecutive channel estimates are obtained based on the periodically received CSI RS transmissions).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the prediction algorithm (as disclosed Zirwas’156) as a way of enabling the gNB to update its predicted parameter evolution by the new more accurate latest UE estimates (please see page 23, lines 1-7 of Zirwas’156). Therefore, implementing such channel estimation method contributes to immediate channel prediction with minimum delay (please see page 2, lines 20-25 of Zirwas’156).
As per claim 15:
Zirwas in view of Zhang teaches the method of claim 14 with the exception of:
further comprising:
receiving, from the UE, information indicating a reference time corresponding to one of the at least two CSI,
wherein the evaluating of the predictive model is further based on the reference time.
further comprising:
receiving, from the UE, information indicating a reference time corresponding to one of the at least two CSI (see page 22, lines 10-33 and page 23, lines 1-7, the UE reports time parameter, i.e. delta value, associated with the predicted CSI information. The time parameter is associated with the CSI estimations. The time parameter is used to make a prediction based on time instances associated with a linear prediction. Note: Examiner is reading said time parameter as said reference time reference since the gNB adapts, in the next step, predicted CSI information by taking into account the latest reported delta values from the UE, please see page 22, step (9)),
wherein the evaluating of the predictive model is further based on the reference time (see page 22, lines 10-33 and page 23, lines 1-7, evaluating the linear prediction module based on the time parameter).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the prediction algorithm (as disclosed Zirwas’156) as a way of enabling the gNB to update its predicted parameter evolution by the new more accurate latest UE estimates (please see page 23, lines 1-7 of Zirwas’156). Therefore, implementing such channel estimation method contributes to immediate channel prediction with minimum delay (please see page 2, lines 20-25 of Zirwas’156).
Claim 24 is rejected in the same scope as claim 7.



(s) 9, 17, 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zirwas in view of Zirwas’156.
As per claim 9:
Zirwas teaches the method of claim 1 with the exception of:
wherein the at least one parameter and the CSI are transmitted to the base station based on configuration information received from the base station, and wherein the configuration information indicates at least one of at least one resource that is to carry the at least one parameter and the CSI, a type of the at least one parameter, activation of the configuration information, deactivation of the configuration information, or a periodicity associated with CSI reporting by the UE.
Zirwas’156 teaches wherein the at least one parameter and the CSI are transmitted to the base station based on configuration information received from the base station (see page 20, lines 1-25, the time parameter and estimated CSI are determined based on received periodicity associated with the transmitted CSI-RSs from the gNB), and wherein the configuration information indicates at least one of at least one resource that is to carry the at least one parameter and the CSI (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), a type of the at least one parameter (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), activation of the configuration information (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), deactivation of the configuration information (Note: The limitation(s) is/are recited in alternate form and thus not addressed by the prior art), or a periodicity associated with CSI reporting by the UE (see page 20, lines 1-25, as explained 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the prediction algorithm (as disclosed Zirwas’156) as a way of enabling the gNB to update its predicted parameter evolution by the new more accurate latest UE estimates (please see page 23, lines 1-7 of Zirwas’156). Therefore, implementing such channel estimation method contributes to immediate channel prediction with minimum delay (please see page 2, lines 20-25 of Zirwas’156).
As per claim 17:
Zirwas teaches the method of claim 11 with the exception of:
further comprising:
quantizing at least one value associated with the predicted CSI based on the evaluating of the predictive model;
and determining a transmission configuration associated with the data or control information based on the quantized at least one value.
Zirwas’156 teaches further comprising:
quantizing at least one value associated with the predicted CSI based on the evaluating of the predictive model; (page 20, lines 20-33 and page 21, lines 1-13, discloses the UE reporting quantized CSI values associated with the predicted CSI information based on the prediction module).
and determining a transmission configuration associated with the data or control information based on the quantized at least one value (page 21, lines 15-20, the gNB in response to receiving the quantized CSI information for the two to a few time instances may 

Claim 19 is rejected in the same scope as claim 9.
Claim 30 is rejected in the same scope as claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/            Primary Examiner, Art Unit 2474